DETAILED ACTION
This is the first Office Action regarding application number 17/289,730, filed on 04/29/2021, which is a 371 of PCT/KR2019/009026, filed on 07/22/2019, and which claims foreign priority to KR 10-2018-0131641, filed on 10/31/2018.
This action is in response to the Applicant’s Response received 09/14/2022.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-8) in the reply received on 09/14/2022 is acknowledged.

Status of Claims
Claims 1-12 are currently pending.
Claims 9-12 are withdrawn.
Claims 1-8 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over YANG (KR 101847614 B1) in view of LEE (US 2007/0264488 A1).
Regarding claim 1, YANG teaches a carrier-selective contact junction silicon solar cell comprising: 
a conductive silicon substrate (110); 
a first passivation layer (52) and a second passivation layer (54) positioned on a top surface and a bottom surface of the conductive silicon substrate, respectively; 
a hole-selective contact layer (20) formed on a top surface of the first passivation layer; 
an upper transparent electrode (421) formed on a top surface of the hole-selective contact layer (para. 41); 
an upper metal electrode (422) formed on an upper portion of the upper transparent electrode (para. 41); 
an electron-selective contact layer (second conductivity type region 30, and may include a p-type material, para. 36) formed on a bottom surface of the second passivation layer (Fig. 1); and 
a lower metal electrode (442) formed on a bottom surface of the electron-selective contact layer.

    PNG
    media_image1.png
    351
    694
    media_image1.png
    Greyscale

YANG does not disclose expressly that the material of the hole-selective contact layer is a single-film copper iodide thin film.
LEE teaches a copper iodide film as a material for a hole transporting layer in a silicon solar cell. The hole transport layer functions to facilitate transport of holes while also blocking transport of electrons (paras. 145-147).

    PNG
    media_image2.png
    792
    449
    media_image2.png
    Greyscale

Skilled artisans would have found obvious the modification of YANG that replaces the p-type hole transporting material with copper iodide as taught by LEE because this CuI material would function effectively to facilitate transport of holes while also blocking transport of electrons.
The examiner asserts that the limitation that describes the single-film copper iodide thin film layer as a sandwich formed by low-temperature annealing of CuI/iodine/CuI layers is a product-by-process, and the claim lacks further structural features that distinguish the layer from the known CuI layers of the prior art. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113.

Regarding claims 2 and 3, the combination of YANG and LEE teaches or would have suggested the combination of YANG and LEE teaches or would have suggested the carrier-selective contact junction silicon solar cell of claim 1, but does not disclose expressly that each of the copper iodide thin films of the sandwich-structured multilayer film is formed to have a thickness of 5 to 15 nm (claim 2), or that the iodine thin film of the sandwich-structured multilayer film is formed to have a thickness of 1 to 10 nm (claim 3).
Similar to the rejection of claim 1, the examiner asserts that these product claims do not necessarily require features of the process of making the product. The copper iodide film of the prior art is considered to have an identical structure as what would result from the process claimed. The applicant should submit convincing evidence or technical data to demonstrate that the claimed process must necessarily result in a final layer different from the prior art.


Regarding claim 4, the combination of YANG and LEE teaches or would have suggested the carrier-selective contact junction silicon solar cell of claim 1, wherein the single-film copper iodide thin film is formed to have a thickness of 20 nm (YANG, para. 23 describes the layer 30 having a thickness of 10 nanometers or more).

Regarding claim 5, the combination of YANG and LEE teaches or would have suggested the carrier-selective contact junction silicon solar cell of claim 1, wherein the single-film copper iodide thin film has a composition ratio of Cu:I=1:1 (the material name “copper iodide” implies a one to one ratio of copper atoms to iodine atoms, or at least very close thereto, and inherently reads on the claimed ratio).

Regarding claim 6, the combination of YANG and LEE teaches or would have suggested the carrier-selective contact junction silicon solar cell of claim 1, but does not disclose expressly that a process atmosphere temperature of the low-temperature annealing ranges from 100 to 200°C.
Similar to the rejection of claim 1, the examiner asserts that these product claims do not necessarily require features of the process of making the product. The copper iodide film of the prior art is considered to have an identical structure as what would result from the process claimed. The applicant should submit convincing evidence or technical data to demonstrate that the claimed process must necessarily result in a final layer different from the prior art.


Regarding claim 7, the combination of YANG and LEE teaches or would have suggested the carrier-selective contact junction silicon solar cell of claim 1, wherein each of the first and second passivation layers includes an intrinsic amorphous silicon thin film (a-Si:H) in order to suppress electron-hole recombination (YANG, para. 24 describes intrinsic amorphous silicon).

Regarding claim 8, the combination of YANG and LEE teaches or would have suggested the carrier-selective contact junction silicon solar cell of claim 1, but does not disclose expressly that the hole-selective contact layer is formed of a material having a work function (.PHI.>5.0 eV) higher than a work function of the conductive silicon substrate, and the electron-selective contact layer is formed of a material having a work function (.PHI.<3.8 eV) lower than the work function of the conductive silicon substrate.
However, LEE describes hole- and electron-selective materials for both the hole and electron transporting layers on either side of the photoactive layer, that include materials having known work functions within the ranges claimed. Skilled artisans would have found obvious the modification of YANG that replaces materials of the first and second conductive layers with hole and electron selective/transporting materials such as those described by LEE. The rejection of claim 1 already replaced one of the layer materials with CuI, and skilled artisans would readily employ other materials having lower work functions for electron transporting. The examiner asserts that skilled artisans are well aware that lower work function materials are useful for electron transport and that higher work function materials are useful for hole transport. The examiner also asserts that the work functions are inherent to the materials themselves, and that identification of work function values is a routine task.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721